710 S.E.2d 42 (2011)
STATE
v.
Kenneth HAMMOND.
No. 106P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Kenneth Hammond, Polkton, for Hammond, Kenneth.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
John Snyder, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 21st of March 2011 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 15th of June 2011."